Citation Nr: 0530688	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  98-19 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.  He died in January 1998, and the appellant is his 
widow.

This matter originally came before the Board of Veterans' 
Appeals from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  

In September 2002, the Board undertook development of the 
claim, and in August 2003, the case was remanded for 
additional development.  Subsequently, a January 2005 rating 
action continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in September 2002, pursuant to its authority 
under 38 C.F.R. § 19.9(a)(2) (2002), the Board ordered 
development regarding the issue on appeal.  The Board 
directed that VA treatment records of the veteran and a copy 
of the veteran's autopsy report be obtained.  The record 
contains a December 2002 letter from the Board's development 
unit to the Institute of Forensic Science, Rio Piedras, 
Puerto Rico 00902, requesting a copy of the veteran's autopsy 
report.  The record does not contain a response to that 
letter.

Thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision) because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, the Board no longer had the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  

In August 2003, the Board converted the development 
memorandum into a remand so that the RO could obtain the 
requested VA records and adjudicate the claim considering the 
newly obtained evidence.  VA medical records have since been 
obtained and associated with the claims folder.  However, the 
Board's August 2003 remand did not include a request for the 
RO to obtain the autopsy report, and thus no attempt was made 
in that regard.

Given that the Board's development unit was disbanded in 
light of the DAV decision, the response, if any, to the 
development unit's December 2002 request for the autopsy 
report did not make it into the claims folder.  Thus, the 
Board's August 2003 remand should have included a request for 
the autopsy report.  Since it did not, the Board must now 
request that the RO attempt to obtain a copy of that report.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
autopsy of the veteran, who died on 
January [redacted], 1998, in Bayamon, Puerto Rico, 
from the appropriate source(s).  The copy 
of the autopsy report should be associated 
with the claims folder.  If the attempt(s) 
is/are unsuccessful, the RO should 
document in the claims folder all 
attempt(s) to obtain the requested autopsy 
report.

2.  Thereafter, the RO should review the 
evidence and readjudicate the issue on 
appeal.  If the claim remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


